Citation Nr: 0639688	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  95-31 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the post-operative 
residuals of multiple fractures of the left foot, currently 
evaluated as 30 percent disabling.

2.  Entitlement to increased rating for burr holes with loss 
of part of the skull, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for residuals of 
fractures of the left fourth and fifth ribs.

4.  Entitlement to a compensable rating for residuals of a 
fractured nose.

5.  Entitlement to a compensable rating for a tracheostomy 
scar.

6.  Entitlement to a compensable rating for left knee and leg 
scars.

7.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to January 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  By a 
March 1995 rating decision, the RO denied entitlement to a 
TDIU.  In a subsequent March 1996 rating decision, the RO 
denied an evaluation in excess of 10 percent for the service-
connected left foot disorder.  

As detailed in a July 2003 Board remand, during the 
development of the TDIU and left foot claims, the RO issued a 
Supplemental Statement of the Case (SSOC) in August 2002 that 
erroneously included the formal adjudication of the issues of 
entitlement to an increased disability evaluation for burr 
holes with loss of part of the skull; entitlement to an 
increased disability evaluation for residuals of fractures of 
the left 4th and 5th ribs; entitlement to an increased 
disability evaluation for residuals of a fractured nose; 
entitlement to an increased disability evaluation for a 
tracheostomy scar; and entitlement to an increased disability 
evaluation for scars of the left knee and left leg.  It was 
noted that while all service-connected disabilities must be 
considered in the determination of whether a TDIU may be 
granted, the formal adjudication of those issues was not for 
application unless the veteran had specifically claimed 
increased evaluations.  Notwithstanding, these additional 
issues were formally adjudicated and denied, and the veteran 
was provided notice of those denials in April 2000.  Although 
a timely Notice of Disagreement was not received regarding 
this denial, following the August 2002 SSOC a VA Form 646 
(Statement of Accredited Representative in Appealed Case) was 
submitted in October 2002, which was an adequate NOD.  See 
38 C.F.R. § 20.202.  A new SSOC in October 2002 on these 
issues followed, and the Board considered a May 2003 VA Form 
646 to be a timely substantive appeal to the August 2002 
decision and SSOC.

This case was previously before the Board in September 1998, 
July 2003, and August 2005, at which time it was remanded for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
complied with, and, as such, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect that the 
veteran's service-connected post-operative residuals of 
multiple fractures of the left foot has resulted in loss of 
use of that foot.

3.  The competent medical evidence does not reflect that the 
veteran's service-connected burr holes involve an area the 
size of a 25-cent piece or 0.716 sq. in. (4.619 sq. cm.) or 
greater, and is without brain herniation.

4.  The competent medical evidence does not reflect that the 
veteran's service-connected fracture of the 4th and 5th ribs 
have been removed, nor that either rib has had resection 
without regeneration.

5.  The competent medical evidence does not reflect that the 
veteran's nose has 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.

6.  The competent medical evidence of record reflects that 
the service-connected tracheostomy scar is slight, and not 
moderately disfiguring.  Further, it does not have any of the 
eight recognized characteristics of disfigurement recognized 
by VA regulations.

7.  No competent medical evidence is of record which 
indicates that the service-connected tracheostomy scar nor 
the left knee and leg scars cause limitation of motion.

8.  None of the veteran's service-connected left knee and leg 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.

9.  The competent medical evidence does not reflect that the 
service-connected tracheostomy scar nor the left knee and leg 
scars are unstable, nor tender and painful on objective 
examination.  

10.  The medical and other evidence of record does not 
reflect that the veteran's service-connected disabilities 
prevent him from obtaining and/or maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected post-operative residuals of 
multiple fractures of the left foot are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.350, 4.1, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic 
Code 5284 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected burr holes with loss of part of 
the skull are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.72, 
Diagnostic Code 5296 (2006).

3.  The criteria for a compensable rating for residuals of 
fractures of the left fourth and fifth ribs are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.10, 4.72, Diagnostic Code 5297 (2006).

4.  The criteria for a compensable rating for residuals of a 
fractured nose are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.73, 
Diagnostic Code 6502 (2006).

5.  The criteria for a compensable rating for a tracheostomy 
scar are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.118, Diagnostic 
Codes 7800-7805 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805 (2002).

6.  The criteria for a compensable rating for left knee and 
leg scars are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.118, Diagnostic 
Codes 7801-7805 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805 (2002).

7.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 4.1, 4.10, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  The Veterans Claims Assistance Act of 2000 (VCAA), 
which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, because the VCAA 
was enacted in November 2000, after the initial adjudication 
of this claim by the RO it was impossible to provide notice 
of the VCAA before the initial adjudication in this case.  
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.

The Board further notes that, in such circumstances, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this timing defect can 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, for the reasons 
detailed below, the Board finds that the veteran was provided 
with requisite VCAA notification by letters dated in April 
2004 and September 2005.  Taken together, these letters 
informed the veteran of the evidence necessary to 
substantiate his claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (the Veterans Claims Court shall "take due account 
of the rule of prejudicial error"); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that it is cognizant of the holding of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In this case, the Board 
acknowledges that the veteran was not provided with the 
specific type of information discussed by the Court in 
Dingess.  However, the statements presented by and on behalf 
of the veteran indicate he is familiar with the elements 
necessary to substantiate his claim.  For example, in an 
August 2006 statement, the veteran's representative cited to 
both the VCAA, as well as pertinent regulatory provisions of 
38 C.F.R. Part 4 regarding increased rating claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).

In addition, the Board finds that the duty to assist has been 
satisfied in this case.  The Board notes that the veteran and 
his representative have had the opportunity to present 
evidence and argument in support of his claims.  Further, 
pertinent medical records were obtained in conjunction with 
this case, and nothing indicates that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded VA 
medical examinations with respect to this case in June 1997, 
March 1999, and April 2002.  There are also treatment records 
dated through 2005 which contain relevant findings regarding 
the current nature and severity of the conditions that are 
the subject of this appeal.  Consequently, for these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Historically, the veteran's service medical records reflect 
that he was treated for a swollen and possible broken nose in 
October 1963.  X-rays taken that month revealed that the 
nasal septum was deviated to the right, but that no fracture 
was noted.  Subsequent records reflect that the veteran 
sustained multiple injuries in a May 1964 motor vehicle 
accident, including fractures, severely comminuted, to the 
heads of the 2, 3, 4, and 5th metatarsals, left; subdural 
hematoma; and cerebral concussion.  His treatment included 
evacuation of the subdural hematoma by use of 2 cranial burr 
holes.  In addition, these records note fracture of the ribs, 
4 and 5.  Moreover, it was noted he had multiple contusions 
and abrasions about the body and trunk, as well as a 
tracheostomy scar.

I.  Left Foot

The veteran's service-connected multiple fractures of the 
left foot have been rated as 30 percent disabling pursuant to 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under this Code, moderate residuals of foot injuries 
warrant a 10 percent evaluation; a 20 percent rating requires 
moderately severe residuals; while severe residuals of foot 
injuries warrant a 30 percent evaluation.  This Code provides 
a higher (40 percent) rating only if there is actually loss 
of use of the foot.  See Note following Code 5284.

Loss of use will be held to exist when no effective function 
remains other than that which would be equally well served by 
amputation and use of a prosthetic. 38 C.F.R. § 4.63.  The 
Board further notes that the combined rating for disabilities 
of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  This regulation provides an 
example, stating that the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation provided for amputation at that level under 
Diagnostic Code 5165.

While the veteran's service-connected left foot disorder is 
significant, the competent medical evidence does not support 
a finding that it is of such severity as to constitute loss 
of use of the foot.  The Board acknowledges the medical 
evidence that the veteran experiences pain and significant 
functional impairment of the left foot.  Nevertheless, he is 
able to walk and stand, albeit with limitations, and clearly 
has more function in the foot than would be served with an 
amputation stump.  See 38 C.F.R. § 4.63.  For example, the 
June 1997 VA feet examination noted that he did stand, but 
favored the forefoot, and that his gait was slightly ataxic.  
The subsequent March 1999 VA feet examination noted reduced 
range of motion at the ankle in dorsiflexion and plantar 
flexion, as well as reduced range of motion of the subtalar 
joint.  Still, the vascularity of the foot appeared to be 
within normal limits with no lesions noted.  There was also 
no undue swelling, redness, and/or inflammation.  Moreover, 
there was no indication of loss of use at the April 2002 VA 
examination, nor subsequent treatment records.  In fact, he 
reported in November 2005 that he had good strength and range 
of motion in all of his extremities, and denied any joint or 
muscle pain.  Further, it was noted that he ambulated with a 
normal gait.  Consequently, the Board concludes that the 
veteran's service-connected left foot disorder has not 
resulted in loss of use of that foot.

The Board has also considered whether the veteran's service-
connected left foot disorder may be entitled to a rating in 
excess of 30 percent under any of the other potentially 
applicable Diagnostic Codes for evaluating foot disabilities.  
However, none of these Codes provide for a rating in excess 
of 30 percent for a unilateral foot disability.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5283.  
Accordingly, a schedular rating in excess of 30 percent is 
not warranted for the service-connected left foot disorder.

II.  Burr Holes

The veteran's service-connected burr holes with loss of part 
of the skull is evaluated as 10 percent disabling pursuant to 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 
5296.  Under this Code, loss of a portion of both the inner 
and outer tables of the skull smaller than the size of a 25-
cent piece or 0.716 square inches (4.619 square centimeters) 
without brain herniation warrants assignment of a 10 percent 
evaluation.  A 30 percent disability evaluation is warranted 
for loss of part of the skull, both inner and outer tables, 
when involving an intermediate area. A 50 percent disability 
evaluation is warranted for loss of part of the skull, both 
inner and outer tables, without a brain hernia, when 
involving, an area larger than the size of a 50-cent piece or 
1.140 inches squared (7.355 centimeters squared). And an 80 
percent disability evaluation is warranted for loss of part 
of the skull, both inner and outer tables, with a brain 
hernia.  Finally, an 80 percent disability evaluation is 
warranted for loss of part of the skull, both inner and outer 
tables, with a brain hernia.  Intracranial complications are 
to be evaluated separately.

In this case, the competent medical evidence has consistently 
shown that the veteran's service-connected burr holes cover 
an area less than the size of a 25-cent piece or 0.716 sq. 
in. (4.619 sq. cm.), and is without brain hernia.  The record 
does not reflect that it covers an intermediate area, nor an 
area larger than the size of a 50-cent piece or 1.140 inches 
squared (7.355 centimeters squared.  For example, the 
veteran's service medical records noted that skull X-rays 
conducted in 1964 revealed the previously placed burr holes, 
two in number, approximately 1-1/2 cms in diameter.  An October 
1964 physical examination board (PEB) examination noted, in 
pertinent part, that the veteran's head, face, neck and scalp 
were abnormal due to two scars with subjacent burr holes - 
not bulging.  Subsequent records in January 1965 stated that 
the veteran had loss of part of the skull, both inner and 
outer tables, without brain hernia, and that the area was 
smaller than 1 square inch.	

The Board further notes that an August 1965 VA medical 
examination noted, in part, that evaluation of the head 
revealed a depression about 1 inch to the right and left of 
the midline in the posterior frontal area that was palpable.  
It was noted that this was the sequelae of two burr holes for 
decompression in the past.  In addition, a May 1993 VA 
medical examination noted, in part, that the veteran had two 
skull deformities measuring 1 x 1 cm bilaterally, as well as 
a 5 x 0.1 cm incision.

Neither the June 1997 nor the March 1999 VA medical 
examinations appear to contain any relevant findings 
regarding the veteran's service-connected burr holes.  
However, a March 1999 addendum noted that there were two burr 
holes located in the frontoparietal area on each side 
laterally.  The one on the right measured 2 x 1 cm, while the 
one on the left was 1 cm.  At the April 2002 VA medical 
examination, the veteran reported that the burr holes were 
not a problem.  On physical examination, it was noted that he 
had two burr holes, one right and left of the midline, in the 
hairline now.  The scars were fine and almost invisible.  
Moreover, it was stated that the burr holes seemed sealed, 
and that the scars were fine, skin colored, with no 
ulceration, sores or keloid.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent under Diagnostic Code 5296.  
Accordingly, the preponderance of the evidence is against 
this claim, and it must be denied.

III.  Ribs

The veteran's service-connected residuals of the fractured 
4th and 5th rib have been evaluated by analogy to the removal 
of ribs pursuant to 38 C.F.R. § 4.72, Diagnostic Code 5297.  
Under this Code, a 10 percent rating is warranted for removal 
of one rib or resection of two or more ribs without 
regeneration.  A 20 percent rating requires removal of two 
ribs.  The removal of three or four ribs warrants a 30 
percent rating.  A 40 percent rating is assigned when five or 
six ribs are removed.  The removal of more than six ribs 
warrants a 50 percent rating.

In this case, neither the in- nor post-service medical 
records reflect that the veteran had any ribs removed, to 
include the service-connected 4th and 5th ribs.  Moreover, the 
competent medical records do not reflect either of the 
fractured ribs was resected without regeneration.  For 
example, an August 1965 VA medical examination noted that the 
rib injuries had no consequences.  The addendum to the March 
1999 VA medical examination noted that the fractured 4th and 
5th ribs did not affect his breathing pattern except when 
walking two or three blocks.  At the April 2002 VA medical 
examination, the veteran reported that he had fractured ribs 
4 and 5, and that they ached sometimes.  He described the 
ache as below the left breast, more in the costochondral 
area.  He did breathe all right.  Further, there was no rib 
soreness or deformity on physical examination.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a compensable 
rating under Diagnostic Code 5297.  Consequently, the 
preponderance of the evidence is against the claim, and it 
must be denied.

IV.  Nasal Fracture

Under Diagnostic Code 6502, deviation of the nasal septum is 
rated as 10 percent disabling, the maximum available, for a 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97.

As noted above, X-rays taken of the veteran's nose in October 
1963 reflect that he did not actually fracture his nose, 
although there was septal deviation.  However, neither the 
in- nor post-service medical records reflect that this 
deviation is of such severity as to result in a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  For example, the addendum to the 
March 1999 VA medical examination noted that while there was 
some septal deviation to the right and that the nasal opening 
of the right nostril was smaller compared to the left, the 
veteran denied any breathing difficulty.  Nevertheless, he 
did report that since the in-service trauma he had lost the 
sense of smell.  The degree of obstruction on the right was 
60 percent compared to the left.  On the more recent April 
2002 VA medical examination, the veteran reported some ache 
in the bridge of the nose, and that he was not able to smell.  
However, he reported that since the nose was fractured he had 
had no sinus problems.  On physical examination, it was noted 
that the nose showed no septal deviation, and no nasal 
obstruction.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a compensable 
rating under Diagnostic Code 6502.  Therefore, the 
preponderance of the evidence is against this claim, and it 
must be denied.



V.  Scars

The criteria for evaluating scars are found at 38 C.F.R. § 
4.118, Diagnostic Codes 7800 to 7805.  However, the criteria 
for rating skin disorders were revised effective August 30, 
2002 (during the instant appeal period).  When the applicable 
regulations are amended during the pendency of an appeal, as 
here, the version of the regulations most favorable to the 
veteran is to be applied from the effective date of the 
criteria change, but not prior.  VAOPGCPREC 3-2000.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck, which, in this case, applies to 
the service-connected tracheostomy scar.

Prior to August 30, 2002, Diagnostic Code 7800, which applies 
to disfiguring scars on the head, face or neck, assigned a 
zero percent (noncompensable) rating when the scars were 
slight.  A 10 percent rating was warranted for moderate, 
disfiguring scars.  A 30 percent rating was assigned for 
severe scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  Finally, a 50 
percent rating was warranted when there was a complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.

The revised criteria for Diagnostic Code 7800, provide that a 
10 percent rating is assigned for one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement. An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118 (2006).

In this case, the competent medical evidence indicates that 
the veteran's service-connected tracheostomy is slight; it is 
not moderately disfiguring.  Moreover, it does not have any 
of the eight characteristics of disfigurement noted in the 
current version of 38 C.F.R. § 4.118.  The addendum to the 
March 1999 VA medical examination noted, in part, that the 
service-connected scars did not exhibit any ulceration or 
pain.  The tracheostomy scar was not pigmented, and non-
keloidal in nature.  Although it stated that the 
"disfigurement" of the veteran's tracheostomy scar was 
slight, it did not exhibit a repugnant deformity.  Further, 
the more recent April 2002 VA medical examination found that 
this scar was not disfiguring.  In addition, the scar was not 
depressed, and was not repugnant.  The examiner specifically 
described it as "slight," and skin-colored.  Moreover, the 
scar measured 2.5 cm on the March 1999 VA medical examination 
addendum, and 1 inch on the April 2002 VA medical 
examination.  Accordingly, the veteran does not meet or 
nearly approximate the criteria for a compensable rating 
under either the "old" or the "new" version of Diagnostic 
Code 7800 for his service-connected tracheostomy scar.

The "old" versions Diagnostic Codes 7801 and 7802 were for 
evaluation of burn scars, which is not the case with the 
service-connected left thigh scars.  
However, effective August 30, 2002, these Codes were revised 
to eliminate this requirement.

Under the current version of Diagnostic Code 7801, scars, 
other than of the head, face or neck, that are deep or that 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas exceeding 6 square inches (39 
sq. cm.).  A 20 percent rating is warranted when the area or 
areas exceeds 12 square inches (77 sq. cm.).  A 30 percent 
rating requires an area or areas exceeding 72 square inches 
(465 sq. cm.), while a 40 percent rating requires an area or 
areas exceeding 144 square inches (929 sq. cm.).  As the 
tracheostomy scar involves the neck, this Code is not 
applicable.

With respect to the service-connected left knee and leg 
scars, no competent medical evidence is of record that these 
scars cause limitation of motion.  Further, with the possible 
exception of one scar of the left leg, the competent medical 
evidence does not reflect that these scars are deep.  The 
March 1999 VA medical examination addendum did note that one 
leg scar had tissue loss in the medial aspect, but it 
measured 5 x 3 cm.  As such, it does not cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  Therefore, the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating under the current version of Diagnostic 
Code 7801.

Under the current version of Diagnostic Code 7802, scars, 
other than of the head, face or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating when the scars cover an area or areas of 144 square 
inches (929 sq. cm.) or greater.  As with 7801, Diagnostic 
Code 7802 is not applicable to the tracheostomy scar as it 
involves the neck.

In regard to the left knee and leg scars, the Board observes 
that none of these scars cover an area or areas of 144 square 
inches (929 sq. cm.) or greater.  For example, the March 1999 
VA medical examination addendum noted a 2 cm scar in the 
medial aspect of the knee, a 1 cm scar around the 
suprapatellar pouch, the aforementioned 5 x 3 cm scar with 
tissue loss in the medial aspect, infrapatellar region, as 
well as an 11 cm scar in the upper third running from the 
anterior and medial side of the left leg.  On the more recent 
April 2002 VA medical examination, the veteran was found to 
have two thin scars about 25 cm in size below the knee, 
medial, as well as a 4 inch scar on the upper tibia.  

Diagnostic Code 7803 provides for a 10 percent rating for a 
superficial, unstable scar.  Notes following this Code state 
that an unstable scar is one where, for any reason, there is 
loss of covering of skin over the scar; and that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.  A Note following this Code states that a superficial 
scar is one not associated with underlying soft tissue 
damage.

In this case, neither the service-connected tracheostomy scar 
nor the left knee and leg scars are unstable, nor tender and 
painful on objective examination.  As already discussed 
above, the addendum to the March 1999 VA medical examination 
noted, in part, that the service-connected scars did not 
exhibit any ulceration or pain.  The disfigurement of the 
veteran's tracheostomy scar was slight, and did not exhibit a 
repugnant deformity.  At the April 2002 VA medical 
examination, the veteran reported that the trachea scar was 
not a problem, and that he did not try to hide it.  On 
physical examination, it was noted that there was no ulcer or 
keloid regarding the trachea, left knee and leg scars.  These 
scars were also found to be skin colored, and without 
deformity.  In addition, it was noted that the trachea scar 
was not depressed; that it was slight; and that it was not 
repugnant.  Accordingly, none of these scars are entitled to 
a compensable rating under either the "old" or the "new" 
versions of Diagnostic Code 7803 or 7804.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.  However, the Board has 
already determined that nothing in the competent medical 
evidence reflects that the veteran's service-connected scars 
have caused limitation of motion.  Thus, this Code is not for 
application in the instant case.

There being no other potentially applicable Diagnostic Codes, 
the Board concludes that the veteran does not meet or nearly 
approximate the criteria for a compensable rating for either 
his service-connected tracheostomy scar, nor his service-
connected scars of the left leg and knee. 

VI.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment. The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

In this case, the veteran's service-connected disabilities 
consist of the left foot disorder, burr holds, fractured rib 
residuals, fractured nose residuals, and scar residuals which 
were evaluated above.  For the reasons discussed, the Board 
has concluded that the veteran is not entitled to ratings in 
excess of 30 percent for the left foot, nor in excess of 10 
percent for the burr holes, nor a compensable rating for the 
remaining service-connected disabilities.  Accordingly, his 
overall combined disability rating is 40 percent.  See 38 
C.F.R. § 4.25.  Consequently, he does not satisfy the 
schedular requirements for consideration of a TDIU pursuant 
to 38 C.F.R. §§ 3.340, 4.16(a).

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b).

The veteran has reported that he has not worked since 1970.  
However, a thorough review of the medical and other evidence 
of record does not reflect that the veteran's service-
connected disabilities alone prevent him from obtaining 
and/or maintaining substantially gainful employment.  No 
competent medical opinion is of record which supports such a 
finding.  Further, the record reflects that the veteran 
experiences significant impairment due to nonservice-
connected disabilities, including depression; 
gastroesophageal reflux disease (GERD); chronic obstructive 
pulmonary disease (COPD); organic heart disease; chronic 
alcoholism; post-traumatic amputation of the right hand; an 
atrophied right arm and forearm as a result of the 
amputation; and arthritis of the spine.  

In pertinent part, the Board observes that the veteran's 
right hand amputation was the result of a post-service, work-
related injury that occurred in 1970.  The veteran reported 
at the April 2002 VA medical examination that he worked after 
this injury, but was laid-off 15 years ago, had not worked 
since that time, and gave the reason that it was hard to find 
a job with the leg pain, basically one hand, and his spine 
arthritis.  Thus, the veteran himself acknowledges that his 
unemployability is due to a combination of his service-
connected and nonservice-connected disabilities.  Moreover, 
the Board finds it significant that a March 1982 
Administrative Law Judge decision by the Social Security 
Administration (SSA) determined that the veteran's severe 
alcohol addiction, when combined with a loss of 4 digits in 
the right hand, limited his residual functional capacity to 
the point were he was unable to engage in any kind of 
substantial gainful activity.  Simply put, he was found to be 
disabled due to the nonservice-connected conditions.

In summary, the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis; no competent 
medical evidence is of record to the effect that he is unable 
to obtain and/or maintain substantially gainful employment 
due to his service-connected disabilities alone; and both his 
statements and the medical evidence tend to reflect that the 
impairment which he alleges prevents him from being employed 
is caused by a combination of his service-connected and 
nonservice-connected disabilities, particularly his right 
hand disorder.  Although the Board does not dispute he 
experiences impairment due to his service-connected 
disabilities, this appears to be adequately reflected by the 
current schedular ratings.  See Van Hoose, supra; see also 38 
C.F.R. § 4.1 (generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to a TDIU on either a schedular or extraschedular 
basis.  Accordingly, the claim must be denied.



VII.  Conclusion

For the reasons detailed above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
current appellate claims.  Consequently, the benefits sought 
on appeal must be denied.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an increased rating for the post-operative 
residuals of multiple fractures of the left foot, currently 
evaluated as 30 percent disabling, is denied.

Entitlement to increased rating for burr holes with loss of 
part of the skull, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to a compensable rating for residuals of 
fractures of the left fourth and fifth ribs, is denied.

Entitlement to a compensable rating for residuals of a 
fractured nose is denied.

Entitlement to a compensable rating for a tracheostomy scar 
is denied.

Entitlement to a compensable rating for left knee and leg 
scars is denied.

Entitlement to a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


